Order unanimously modified and, as modified, affirmed, with costs to plaintiff, in accordance with the following memorandum: Plaintiff appeals from the denial of her motion to strike the demand for a bill of particulars served by Jack Stevens Buick-Cadillac, Inc. (Stevens), one of four defendants in this personal injury action. Plaintiff also appeals the grant of Stevens’ cross motion to compel production of the bill and of materials obtained by plaintiff in court-ordered discovery prior to commencement of the suit. Stevens’ demand contains several items which are improper because they seek evidentiary material (see Siegel, New York Practice, § 238; 3 Weinstein-Korn-Miller, NY Civ Prac, par 3041.11), are duplicative (see Kupferberg v State of New York, 97 Misc 2d 519) or refer to matters not part of the pleadings. Accordingly, we modify the order by granting the motion to strike with respect to Demands Nos. 4, 8, 9,10,12,13, 14,15,16,17e, 18d, 19d, 20d, 21, 24, 25, 26, 27, 28, 29, 30, 31, 32, and 33. The order is in all other respects affirmed. (Appeal from order of Supreme Court, Erie County, Johnson, J. — bill of particulars.) Present — Simons, J. P., Hancock, Jr., Doerr, Boomer and Schnepp, JJ.